Exhibit 10.1




BED BATH & BEYOND INC.
650 Liberty Avenue
Union, NJ 07083




As of October 6, 2014


Ms. Susan E. Lattmann
[****]




Dear Susan:


We write to set forth our agreement with respect to your employment as an
executive of Bed Bath & Beyond Inc. (the “Company”). Your current title with the
Company is Chief Financial Officer and Treasurer.


1. Duties.
The Company hereby agrees to employ you, and you agree to be employed by the
Company, on the terms and conditions hereinafter set forth. You will perform
such duties as may from time to time be assigned to you by the Chief Executive
Officer of the Company. You agree to serve the Company faithfully, diligently
and competently, and to devote your full working time, energy and skill to the
Company’s business. Your place of employment will remain in the greater New York
area unless you consent to move.


2. Compensation.
The Company will pay you an annual salary at a rate not less than your current
salary, payable in accordance with the Company’s customary payroll practices
from time to time in effect. The Company will review your compensation annually
and may, in its sole discretion, increase your annual salary. At no time will
your annual salary be less than your annual salary in the immediately preceding
year. You will be entitled to participate in such privileges and in such
insurance and other benefit programs as are generally made available to the
Company’s employees to the extent you meet the eligibility requirements for such
privileges and programs. You will be entitled to take vacations in accordance
with the Company’s vacation policy for managers from time to time in effect.


3. Severance Compensation.
(a) Your employment by the Company is not for any specific term but rather is on
an ongoing at-will basis with the right by the Company and you to terminate your
employment at any time. If the Company terminates your employment for any reason
other than for “cause”, then the Company shall pay you, as severance pay,
provided that you have not breached the provisions of paragraph 4 hereof, your
salary at the rate in effect immediately prior to such termination, for a period
of one (1) year, in normal payroll installments in accordance with the Company’s
then payroll practices. Thus, if you have not violated the non-compete
restrictions in Paragraph 4 hereof during a period expiring two years after the
termination of your employment (as well as the other restrictions in that
paragraph), the Company will guarantee that you will receive your salary for a
period of one (1) year. This one-year severance obligation shall also apply if
you die or become disabled. Your severance pay under this paragraph shall be
reduced by any compensation earned by you as a result of your employment by
another employer or otherwise. The Company shall have “cause” to terminate your
employment only if you have (i) acted in bad faith or with dishonesty, (ii)
willfully failed to follow the directions of the Company’s Chief Executive
Officer or the Board of Directors, (iii) performed your duties with gross
negligence, or (iv) been convicted of a felony.


(b) In addition, if the Company terminates your employment for any reason other
than for “cause”, and if at the date of such termination there are options or
time vested or performance vested restricted shares (“TVRS”) granted to you by
the Company under any stock equity plan which were then not exercisable (in the
case of options) and/or which were not then vested (in the case of TVRS) by
reason of the installment terms thereof, the Company shall take such steps as
may be necessary or appropriate to (i) make such options immediately exercisable
for a period of at least thirty (30) days following the termination of your
employment, and/or (ii) provide (subject to the achievement of any applicable
performance goals) for the immediate acceleration of any then-unvested TVRS. For
purposes of this Section 3(b), your death or disability shall constitute a
termination of your employment by the Company for a reason other than for
“cause”, except that, in such event, the Company shall take such steps as may be
necessary or appropriate to (y) make such options immediately exercisable for a
period of at least twelve (12) months following the termination of your
employment, and/or (z) provide (without regard to the achievement of any
applicable performance goals) for the immediate acceleration of any
then-unvested TVRS.


 
 

--------------------------------------------------------------------------------

 
4. Additional Provisions.
A. During your employment by the Company and for a period of two years
thereafter, you agree that you will not: (a) whether alone or in association
with any other person, directly or indirectly, engage or be interested in any
business or enterprise in the United States that is competitive with the
business of the Company. For purposes of this paragraph, you will be considered
to have been engaged or interested in any business or enterprise if you are
interested in such business or enterprise as a stockholder, director, officer,
employee, agent, broker, partner, individual proprietor, lender, consultant or
in any other capacity, except that nothing herein contained will prevent you
from owning less than one percent (1%) of any class of equity or debt securities
of any publicly traded company. For purposes of this paragraph, a business or
enterprise will be deemed competitive with the business of the Company if it
includes the operation of:


(i)  
any retail store which utilizes (or intends to utilize) more than 30% of the
selling space of the store for the sale of any combination of: giftware;
housewares; linens and domestics; home furnishings; and/or health and beauty
care products; and/or products for infants and young children (including,
without limitation, cribs and juvenile furniture, toys and games, infant’s and
young children’s clothing, strollers, car seats, carriers, bedding, bath and
safety accessories, and feeding and eating accessories);  and/or

(ii)  
any non-traditional retail format (such as, but not limited to, any on-line,
internet, catalog or television format) which allocates (or intends to allocate)
more than 30% of such format’s listing space or time slots to the sale of any
combination of: giftware; housewares; linens and domestics; home furnishings;
and/or health and beauty care products; and/or products for infants and young
children (including, without limitation, cribs and juvenile furniture, toys and
games, infant’s and young children’s clothing, strollers, car seats, carriers,
bedding, bath and safety accessories, and feeding and eating accessories).



B. During your employment by the Company and for a period of two years
thereafter, you agree that you will not, whether alone or in association with
any other person, directly or indirectly, (i) solicit or induce, or attempt to
solicit or induce, any employee of the Company to leave the employ of the
Company; (ii) employ, or solicit for employment, on your behalf or on behalf of
any other person (other than the Company), any person that is or was at any time
an employee of the Company; or (iii) without the consent of the Company, trade
with any supplier of the Company.


C. During or after your employment by the Company and thereafter, you agree that
you will not, whether alone or in association with any other person, directly or
indirectly (i) knowingly divulge, furnish or make accessible to any third person
or organization other than in the regular course of the Company’s business any
confidential information concerning the Company or its subsidiaries or its or
their business, including, without limitation, confidential methods of operation
and organization, confidential sources of supply and customer or other mailing
lists, or (ii) disparage (even by making truthful statements) the Company, any
affiliates of the Company as well as their officers, directors, employees,
agents or others with whom the Company has business relationships.


D. The provisions of this paragraph 4 shall survive the end of the term of your
employment hereunder. You acknowledge that any remedy at law for a breach or
threatened breach of any of the provisions of this paragraph 4 may be inadequate
and that accordingly the Company shall be entitled to an injunction or specific
performance or any other mode of equitable relief without the necessity of
showing any actual damage, posting a bond or furnishing other security.


5. Miscellaneous.
(a) The Company may, at its option and for its benefit, obtain insurance with
respect to your death, disability or injury. You agree to submit to such
physical examinations and supply such information as may be reasonably required
in order to permit the Company to obtain such insurance.


(b) Any notice or other communication required or permitted to be given
hereunder shall be deemed to have been duly given when personally delivered or
when sent by registered mail, return receipt requested, postage prepaid, as
follows:


If to the Company, at:
Bed Bath & Beyond Inc.
650 Liberty Avenue
Union, NJ 07083
 
 
 

--------------------------------------------------------------------------------

 
If to you, at:


[****]


Either party hereto may change its or his address for the purpose of this
paragraph by written notice similarly given.


(c) Neither party hereto may assign its rights or delegate its duties hereunder,
except that the Company may assign its rights hereunder to any person that (i)
acquires substantially all of the business and assets of the Company (whether by
merger, consolidation, purchase of assets or other acquisition transaction), and
(ii) agrees in writing to assume the obligations of the Company hereunder. This
agreement shall be construed and enforced in accordance with the internal laws
of the State of New York, without regard to principles of conflicts of laws.
Nothing in this agreement shall create, or be deemed to create, any third party
beneficiary rights in any person, including, without limitation, any employee of
the Company other than you. You agree that all actions or proceedings relating
to this agreement shall be tried and litigated only in the New York State or
Federal courts located in the County of New York, State of New York. You hereby
irrevocably submit to the exclusive jurisdiction of such courts for the purpose
of any such action or proceeding. If any provision of this agreement shall be
held to be invalid or unenforceable, such invalidity or unenforceability shall
attach only to such provision and shall not affect or render invalid or
unenforceable any other provision of this agreement, and this agreement shall be
construed as if such provision had been drawn so as not to be invalid or
unenforceable. This letter sets forth our entire understanding with respect to
the subject matter hereof and cannot be changed, waived or terminated except by
a writing signed by you and the Company. Any waiver by either party of a breach
of any provision of this agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this agreement. This agreement shall be binding on the successors
and assigns of the Company.


(d) This Agreement is intended to comply with the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent. For severance pay purposes, termination of
employment (other than in the case of death or “disability” as defined in Code
Section 409A(a)(2)(C)(i) or (ii)) must constitute a “separation from service”
within the meaning of regulations issued under Code Section  409A.
 
If the foregoing correctly sets forth your understanding of our agreement,
please so indicate by signing and returning to us a copy of this letter.




BED BATH & BEYOND INC.




By:   /s/ Steven H. Temares                   
/s/ Susan E. Lattmann                    
Steven H. Temares
Susan E. Lattmann
Chief Executive Officer
 